Exhibit 10.7  

AMENDMENT TO EMPLOYMENT AGREEMENT

                This Agreement to Amend the Employment Agreement is made this
________ day of February, 2007 by and between Bucyrus International, Inc. (the
“Company”) and Craig R. Mackus (the “Executive”).

                WHEREAS, on May 21, 1997, the Company and the Executive entered
into an Employment Agreement (the “Employment Agreement”) with respect to the
terms and conditions of the Executive’s employment with the Company, which
Employment Agreement provides, among other items, severance payments if the
Company terminates the Executive’s employment without cause or, following a
change in control of the Company, if Executive resigns for good reason;

                WHEREAS, on February ____, 2007, the Company and the Executive
entered into a Key Executive Employment and Severance Agreement (the “KEESA”)
which provides Executive with certain severance benefits in the event he
experiences a covered termination of employment upon or following a change in
control of the Company;

                WHEREAS, the Company and the Executive desire to amend the
Employment Agreement in order to avoid a duplication of severance benefits
following a change in control of the Company;

                WHEREAS, the severance payment provided under the Employment
Agreement may be considered deferred compensation subject to the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
which was effective January 1, 2005;

                WHEREAS, the Company and the Executive also desire to amend the
Employment Agreement to comply with the provisions of Code Section 409A.

                NOW, THEREFORE, in consideration of the premises and for the
mutual consideration hereinafter set forth and provided in the Employment
Agreement and KEESA, the parties agree as follows:

                1.             Effective on the date hereof, Section 6 of the
Employment Agreement is deleted in its entirety, and all subsequent sections and
references thereto are re-numbered accordingly.

                2.             Effective immediately prior to a Change in
Control of the Company (as defined in the KEESA), the Employment Agreement shall
terminate and the Company and Executive shall have no further rights or
obligations under the Employment Agreement. Notwithstanding the foregoing, if
the Executive becomes entitled to the benefits provided by Section 2 of the
KEESA in connection with the Executive’s termination of employment prior to a
Change in Control of the Company, Executive shall be entitled to the benefits
payable under the KEESA in lieu of the severance payment provided under the
Employment Agreement.

                3.             Effective as of January 1, 2005, Section 5 of the
Employment Agreement is amended by adding a new paragraph to the end thereof to
read as follows:




 

--------------------------------------------------------------------------------




                “Notwithstanding the foregoing, if at the time of Employee’s
termination of employment Employee is considered a “specified employee” within
the meaning of Internal Revenue Code Section 409A, and if the severance payment
does not meet the requirements for a short-term deferral or is otherwise not
exempt from the application of Code Section 409A, then payment of the continued
Base Salary shall be delayed until the first day of the seventh month following
the month in which such termination of employment occurs. In such event, the
first six months of continued Base Salary payments shall be accumulated and paid
in a lump sum (without interest thereon) following the end of the six-month
delay, and the remaining six months of Base Salary shall be paid in accordance
with the normal payroll practices of the Company thereafter. In addition,
severance benefits will be paid only if Employee’s termination of employment
qualifies as a “separation from service” within the meaning of Code Section
409A.”

                4.             Except as provided herein, the provisions of the
Employment Agreement shall continue in full force and effect. This Amendment may
be executed in one or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date and year first above written.

 

      EXECUTIVE   BUCYRUS INTERNATIONAL, INC.           /s/ Craig R. Mackus  
By: /s/ Timothy W. Sullivan

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Craig R. Mackus     Name:  Timothy W. Sullivan       Title:    President and
Chief Executive Officer




2

--------------------------------------------------------------------------------